              Case 19-26193-LMI      Doc 44     Filed 01/13/21      Page 1 of 2




                       UNITED STATES BANKRUTPCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov

In re:                                        Case No. 19-26193-LMI
      Jazmina Davila
           Debtor(s).                         Chapter 13
_________________________/

                     MOTION TO MODIFY CHAPTER 13 PLAN

         COMES NOW, the Debtor, by and through the undersigned counsel and files this

Motion to Modify Chapter 13 Plan and as grounds states as follows:

         1.     On December 3, 2019 the instant case was filed.

         2.     On March 16, 2020 Debtor’s Second Amended Chapter 13 plan was

                confirmed.

         3.     The Debtor has experienced and is currently experiencing a material

                financial hardship due to COVID-19 since the Debtor has been working

                on a part time basis at her job during the last few months.

         4.     The Debtor submits to modify her current plan under the CARES Act §

                1113(b)(1)(C) which modifies §§ 1329 (d)(1)-(3) and seeks to extend plan

                payments for a total of 84 months.

         5.     In Debtor’s confirmed plan, the Debtor is paying Secured Creditor

                Deutsche Bank National Trust Company / PHH Mortgage Corporation as

                a cure and maintain plan. The Secured Creditor filed a Notice of

                Postpetition Mortgage Fees, Expenses, and Charges, wherein the

                additional $1,600.00 would have to be added onto the regular payments.
             Case 19-26193-LMI       Doc 44     Filed 01/13/21      Page 2 of 2




        6.      Debtor further desires to modify the plan in order to provide for the above-

                mentioned payment.

        7.      On December 8, 2020 the Trustee issued a Notice of Delinquency.

        8.      The Debtor has been unable to become current in the required time frame.

        9.      The Debtor further desires to Modify the plan in order to become current

                with the Chapter 13 plan.

        WHEREFORE, undersigned counsel prays that this Honorable Court enter an

Order Granting and Approving Debtor’s First Modified Plan.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 910(A).

                               CERTIFICATE OF SERVICE

                I HEREBY CERTIFY, that a true and correct copy of the foregoing was

sent via ecf to Nancy K. Neidich, Trustee and U.S. Mail on January 13, 2021: to all

parties on the service list.

                                      Respectfully Submitted:

                                      ROBERT SANCHEZ, P.A.
                                      Attorney for Debtors
                                      355 W 49th Street
                                      Hialeah, FL 33012
                                      Tel. 305-687-8008

                                      By:/s/ Robert Sanchez_____________
                                        Robert Sanchez, Esq., FBN#0442161
